Citation Nr: 0502617	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for an acquired psychiatric disorder and hypertension.

The veteran appeared and gave testimony before a decision 
review officer at the RO in July 2000.  Due to a mechanical 
defect, only an incomplete transcript of the hearing is 
available.  That transcript is associated with the claims 
file, and, the hearing officer who conducted the hearing has 
certified that it is correct.

This appeal was remanded by the Board in June 2001 for 
additional development.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a central office hearing in 
December 2004.  A transcript of that hearing is of record.

By virtue of this decision, the issue of entitlement to 
service connection for hypertension is denied.  The issue of 
entitlement to service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have current hypertension. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  However, the 
Pelegrini remedy for delayed notice was a remand for the RO 
to provide the necessary notice.  This remedy was essentially 
provided by the RO when it ultimately provided the required 
notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the letter and SSOC, the RO informed the veteran of the 
evidence he needed to submit.  The RO specifically requested 
that the veteran provide it with enough information about 
records to support his claim so that it could request them 
from the person or agency who has them.

It appears that only limited service personnel records have 
been obtained.  However, the National Personnel Records 
Center (NPRC) has reported that after an extensive and 
thorough search of the records among their holdings, they 
were unable to locate the personnel file requested.  On the 
basis of the request presented to them, NPRC concluded that 
the records either do not exist, that they do not have them, 
or that further efforts to locate them at NPRC would be 
futile.  

VA has obtained all known treatment records.  Although the 
veteran claims to have outstanding records from Drs. 
Crutchclaw and Castillo, several attempts to locate them , 
and obtain the veteran's records have been unsuccessful.  
There are no other identified outstanding records that could 
be relevant to the veteran's appeal for service connection.  
The veteran was afforded VA examinations in February 2004, 
February 2002, December 1998, May 1998, and May 1997.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Criteria

Service connection will be granted if the evidence 
establishes that a disability was incurred in or aggravated 
by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis in service, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
see also Cosman v. Principi, 3 Vet App. 503, 505 (1992).

Direct service connection requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Hypertension that manifests to a compensable degree within 
one year of service discharge will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

For purposes of VA compensation, VA has defined hypertension 
as diastolic blood pressure predominantly 90 mm. or more, and 
isolated systolic hypertension systolic blood pressure as 
systolic pressure predominantly 160 mm. or more and diastolic 
blood pressure less than 90 mm.  38 C.F.R. § 4.104, Note 1, 
following Diagnostic Code 7101 (2004).  

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A March 1959 report of medical history for the Naval Academy 
indicates that the veteran had a blood pressure reading of 
126/82 sitting, 124/80 recumbent, and 132/84 standing.  
However, it was determined that the veteran was not qualified 
for appointment to the U.S. Naval Academy due to his dental 
defects and diseases.

In his June 1959 enlistment examination, the veteran denied 
ever having high or low blood pressure.  His blood pressure 
was reported as 142/64 sitting and 126/70.  The veteran was 
qualified for enlistment.

In July 1959, the veteran had another examination for entry 
into the Naval Preparatory School.  He denied having high or 
low blood pressure.  His blood pressure was reported as 
176/88 sitting, 136/80 and 140/86.  It was noted under the 
section for summary of defects and diagnoses that the veteran 
had persistent high blood pressure.  It was determined that 
the veteran was not qualified for entrance to the Naval 
Preparatory School due to his blood pressure. 

In August 1959, the veteran's blood pressure was monitored 
for a period of 5 days.  Systolic readings ranged from 120 to 
186, and diastolic readings ranged from 78 to 98.  In October 
1959, the veteran had blood pressure readings of 150/90 and 
160/100.  A Naval doctor opined that the veteran's blood 
pressure was probably labile in nature with the veteran 
reacting to the compression of the blood pressure cuff, 
though the degree of elevation at which his blood pressure 
had read would be disqualifying for the Naval Academy.

The veteran's May 1963 separation examination indicates that 
his sitting blood pressure was 110/68.  

Post-service medical records show no hypertension.  In 
September 1991, the veteran underwent a cardiac examination 
by A. A. Mayer, M.D.  The electrocardiograph (ECG) showed a 
normal sinus rhythm.  His blood pressure was not reported.  

The veteran was afforded a VA cardiac examination in May 
1998.  The examiner performed a chest X-ray, ECG, thallium 
stress test, and treadmill stress test.  Considering the 
evidence of the ECG and stress test, the examiner concluded 
that there was no current evidence for hypertensive heart 
disease, though there was good probability of coronary artery 
disease.  The examiner diagnosed a history of labile 
hypertension, but no current evidence of hypertension or 
hypertensive heart disease, and arteriosclerotic heart 
disease.

The veteran was again afforded a VA cardiac examination in 
February 2004.  The examiner concluded that the veteran did 
not have chronic hypertension, nor was disabling hypertension 
manifested between 1963 and 1964.  The examiner commented 
that although the veteran had an episode of elevated blood 
pressure in October 1959, shortly after entering service, 
subsequent blood pressures were all normal, and there was no 
evidence of chronic hypertension after discharge from the 
service.  

In the absence of a diagnosis of a current condition, service 
connection is not warranted.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  In this case the veteran has had no reported 
elevated blood pressure readings since service, and 
hypertension has not been currently diagnosed.

In the absence of a showing of current disability, the Board 
must conclude that hypertension was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for hypertension, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for hypertension is denied.


REMAND

In June 2004, a statement was submitted by J. A. M., a 
psychiatric nurse who knew the veteran off and on as a friend 
over the past 45 years.  She recalled that the veteran was 
already somewhat egocentric and displayed occasional odd 
thought patterns and erratic behaviors while he was in high 
school.  She stated that it was now obvious to her that the 
veteran was beginning to demonstrate early bipolar symptoms 
in high school, especially some hypomanic episodes.  Based on 
the age that bipolar disorder usually becomes apparent in 
males, she also stated that she was sure that the post-
service behavior that she witnessed in the veteran in 1971 
was already present in 1961, which was while the veteran was 
in service.  It is her opinion that while the Navy is not 
responsible for the veteran's bipolar disorder, it was 
exacerbated while he was in service.

The opinion of J. A. M. had not been submitted at the time of 
the veteran's February 2004 VA psychiatric examination.  
Because the VA examiner did not have the opportunity to 
review this opinion in February 2004, the Board finds that 
new medical opinion is needed.  38 U.S.C.A. § 5103A(d). 

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
referred to the examiner who conducted 
the February 2004 examination.  The 
examiner should acknowledge review of the 
claims folder in an addendum to the 
February 2004 examination report.  The 
examiner should give an opinion as to 
whether the June 2004 opinion of J. A. M. 
alters any findings or opinions reported 
on the February 2004 examination.  In 
providing this opinion, the examiner is 
asked to address whether the veteran has 
a psychiatric disorder, to include the 
bipolar disorder, that existed prior to 
his period of active duty service from 
June 1959 to May 1963.  If so, the 
examiner is asked to address whether 
there was any increase in severity during 
service and; if so, whether such was 
beyond the natural progression of the 
disease.

If the examiner who conducted the 
February 2004 examination is unavailable, 
another qualified medical professional 
may furnish the necessary review and 
opinion.  

2.  The AMC or RO should then 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  If otherwise in order, the 
claims folder should then be returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


